Name: COMMISSION REGULATION (EEC) No 2228/93 of 4 August 1993 correcting Regulation (EEC) No 2066/93 fixing for the 1993/94 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: prices;  foodstuff;  economic policy
 Date Published: nan

 No L 198 /26 7. 8 . 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2228/93 of 4 August 1993 correcting Regulation (EEC) No 2066/93 fixing for the 1993/94 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in . particular Articles 4 (4) and 5 (5) thereof, Whereas Commission Regulation (EEC) No 2066/93 (3) fixes the minimum price referred to in Article 4 of Regu ­ lation (EEC) No 426/86 and the production aid referred to in Article 5 of that Regulation ; Whereas a check has revealed that the Annex to that Regulation does not correspond to the measures put before the management committee for an opinion ; whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2066/93 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 166, 20 . 6 . 1992, p. 5 . 0 OJ No L 187, 29 . 7 . 1993, p . 32. 7. 8 . 93 Official Journal of the European Communities No L 198/27 ANNEX Minimum price to be paid to producers Product ECU/ 100 kg net, ex producer Unprocessed dried figs of category C 66,663 Production aid Product ECU/ 100 kg net Dried figs of category C 26,974